tax_exempt_and_government_entities_division number release date date uil department of the treasury internal_revenue_service washington d c contact person identification_number contact number employer_identification_number form required to be filed tax years se t eo ra e rt at sec_1 dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter sincerely robert choi director exempt_organizations rulings agreements tax_exempt_and_government_entities_division date date department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below facts you were formed as a non-profit corporation and have requested classification as an organization organized and operated exclusively for charitable educational or other exempt purposes under sec_501 and sec_509 of the code your stated purposes are preserving and promoting the history traditions and heritage of a particular family group to encourage education the collection and preservation of records traditions and historical material related to the history of that family group and to conduct related genealogical research you are a membership_organization and your board_of directors is selected by your voting members associate memberships are available to anyone however to have voting rights and be eligible to hold office a member must demonstrate that they are direct lineal_descendants of an individual bearing the surname of your family group or one of its derivative spellings your activities include sending out a newsletter and maintaining a website with information about the family group as well as organizing meetings of your members in addition you maintain a library of various items and books related to the family group you perform genealogical research for both members and non-members while some of your research materials are useful to those who are not descendents of the family group your materials are primarily focused on members of that group you also refer individuals to a dna project that helps them identify their genetic relationships to other members of the family group you also display items related to your family group and speak with the public about the group and its general cultural heritage at various cultural events law sec_501 of the code provides for the exemption of organizations organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 of the code however an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations states that an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest created it it cannot operate for the benefit of specific individuals including those who sec_1_501_c_3_-1 d iii ex of the regulations gives the following example of an organization that serves a private rather than a public purpose o is an educational_organization the purpose of which is to study history and immigration o's educational activities include sponsoring lectures and publishing a journal the focus of o's historical studies is the genealogy of one family tracing the descent of its present members o actively solicits for membership only individuals who are members of that one family o's research is directed toward publishing a history of that family that will document the pedigrees of family members a major objective of o's research is to identify and locate living descendants of that family to enable those descendants to become acquainted with each other o's educational activities primarily serve the private interests of members of a single family rather than a public interest therefore o is operated for the benefit of private interests in violation of the restriction on private benefit in paragraph d ii of this section based on these facts and circumstances o is not operated exclusively for exempt purposes and therefore is not described in sec_501 sec_1_501_c_3_-1 of the regulations defines the term educational as including the instruction or training of the individual for the purpose of improving or developing his capabilities or the instruction of the public on subjects useful to the individual and beneficial to the community - revrul_80_301 1980_2_cb_180 holds that a genealogical society whose membership is open to all persons in a particular area and that provides instruction genealogical research techniques and does not perform genealogical research for its members is operated exclusively for educational_purposes and qualifies for exemption under sec_501 of the code revrul_80_302 1980_2_cb_182 holds that a genealogical society whose primary activity is the compilation of genealogical data for members of a particular family does not qualify for exemption from federal_income_tax under sec_501 of the code in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university in the 71_tc_340 the court held that a family association formed as a nonprofit organization to study immigration to and migration within the united_states by focusing on its own family history and genealogy does not qualify for exemption under sec_501 of the code the association's activities included researching the genealogy of its members for the ultimate purpose of publishing a family history the court stated that the association’s family genealogical activities were not insubstantial and were not in furtherance of an exempt_purpose rather they served the private interests of the members thus the association was not operated exclusively for exempt purposes in benjamin price genealogical association civil no d d c the u s district_court held that an organization formed to disseminate information on and to preserve documents relating to the genealogy of benjamin price did not qualify for exemption under sec_501 of the code because it was created and operated primarily for the benefit of the private interests of its members rather than exclusively for educational_purposes in manning association v commissioner t c an organization was formed to acquire and preserve the ancient manning homestead and other historic relics and records of the descendants of william manning and to encourage communication among his descendants the tax_court concluded that although the organization did serve some educational_purposes it did not operate exclusively for educational_purposes because its nonexempt activities furthering the private interests of the manning family were substantial analysis based on our analysis of the information you submitted during the application process and in light of the applicable law we have determined that you are not organized and operated exclusively for exempt purposes within the meaning of sec_501 of the code sec_1_501_c_3_-1 of the regulations requires an organization to show that it is not organized or operated for private interests in order to be exempt under sec_501 of the code organizations that focus on gathering materials and performing genealogical research relating to one family group are operated for the private interests of members of that family group and are not described in sec_501 of the code because more than an insubstantial part of their activities benefits the private interests of members of that family group revrul_80_302 supra callaway family association supra benjamin price genealogical association supra even if the organization does conduct some educational activities if its activities in furtherance of the private interests of a particular family group are more than insubstantial it does not qualify for exemption under sec_501 manning association supra see also better business bureau of washington d c the items you collect and the genealogical research you conduct is primarily for the benefit of one particular family group in addition you limit full membership in your organization to individuals with ties to that family group while some of your activities may be educational and you perform some research for individuals outside your family group more than an insubstantial part of your activities are directed towards the benefit of private interests members of your family group conclusion based on the information submitted we conclude that more than an insubstantial part of your activities are in furtherance of private interests therefore you are not operated exclusively for exempt purposes accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you if you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shail not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further if we do not hear from you within days we will issue a final adverse determination action letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service te_ge se t eo ra t constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this if you fax your statement please call the person identified in the heading of this letter to letter confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements
